Citation Nr: 0027193	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran retired in March 1971 after more than 20 years of 
active service.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1990 of metastatic 
carcinoma to the bones and liver due to carcinoma of the 
throat and tonsils.

2.  At the time of his death, the veteran was service-
connected for hemorrhoidectomy, rated as 0 percent disabling, 
and fractures of the first and second toes of the left foot, 
rated as 0 percent disabling.

3.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death as a result 
of exposure to herbicides is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death as a result of exposure 
to herbicides is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 1991).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a) (1999).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  See 
38 C.F.R. § 3.312(b) (1999).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
See 38 C.F.R. § 3.312(c)(1) (1999).  

The appellant's cause of death claim must first be found to 
be well grounded.  See 38 U.S.C.A. § 5107(a).  In order for a 
claim for service connection for the cause of the veteran's 
death to be well grounded, there must be: (1) evidence of the 
veteran's death; (2) evidence of incurrence or aggravation of 
a disease or injury in service; and (3) evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  See Carbino v. Gober, 10 Vet. App. 507 (1997).

The veteran's Certificate of Death indicates that he died on 
January [redacted], 1990 of metastatic carcinoma to the bones and 
liver due to carcinoma of the throat and tonsils.  The 
appellant contends that the veteran's throat cancer was 
etiologically related to exposure to herbicides the veteran 
sustained while serving in Vietnam.

In a November 1998 letter, the veteran's private physician 
indicated that the veteran had suffered from carcinoma of the 
larynx, trachea, and the throat.  He further noted that the 
veteran's cancers "certainly fall within the diagnosis of 
Agent Orange causal diseases."  The Board finds that the 
private physician's November 1998 letter is sufficient 
medical evidence of a nexus between the veteran's fatal 
carcinoma and claimed exposure to the herbicide of Agent 
Orange in service for purposes of establishing a well-
grounded claim.


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death as a result of exposure 
to herbicides is well grounded, and, to that extent, her 
appeal is granted, subject to the following remand portion of 
this determination.


REMAND

As the appellant's claim is well grounded, VA has the duty to 
assist the appellant as required by 38 U.S.C.A. § 5107(a).  
Specifically, it does not appear that there has been any 
development of the medical evidence, to include obtaining a 
VA medical opinion regarding the etiology of the veteran's 
terminal cancer.  As the November 1999 statement from the 
private physician appeared to describe the veteran's cancer 
as essentially a respiratory cancer, the Board also finds 
that the critical question of whether the veteran's cancer 
falls within the purview of one of the presumptive diseases 
specified in 38 C.F.R § 3.309(e) (1999) should be answered.

If it is determined that the veteran did not suffer from one 
of the presumptive diseases listed under 38 C.F.R. 
§ 3.309(e), then the veteran's claimed exposure to Agent 
Orange will not be presumed.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  In that case, action must be taken to 
attempt to verify the claimed herbicide exposure.  If the 
claimed exposure to Agent Orange is verified, then an opinion 
concerning the etiology of the veteran's cancer is necessary 
prior to adjudicating the claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain an opinion from 
a qualified VA physician as to whether 
the veteran's cancer of the throat and 
tonsil (as listed on the veteran's death 
certificate) are included as one of the 
presumptive disorders listed at 38 C.F.R. 
§ 3.309(e).

2.  If it is determined that the 
veteran's cancer of the throat and tonsil 
are not included as a presumptive 
disorder under 38 C.F.R. § 3.309(e), then 
the RO should contact the appellant with 
a request to provide any information that 
might corroborate her allegation that the 
veteran was exposed to Agent Orange 
during his service in the Republic of 
Vietnam.

3.  If it is determined that the 
veteran's cancer of the throat and tonsil 
are not included as a presumptive 
disorder under 38 C.F.R. § 3.309(e), then 
RO should provide the appellant's 
response, the veteran's service personnel 
records, and any other relevant 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to research available unit 
records for evidence of the veteran's 
alleged exposure to Agent Orange while in 
Vietnam.

4.  If the RO determines that the record 
establishes that the veteran was exposed 
to Agent Orange during his service in the 
Republic of Vietnam, the RO should 
arrange for an appropriate VA medical 
specialist to review the veteran's claims 
file and offer an opinion as to whether 
it is at least as likely as not that the 
veteran's terminal cancer of the throat 
and tonsil region was caused by exposure 
to Agent Orange during service.  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the appellant and to 
resolve a question of medical complexity.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER	
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


